           Case 1:19-cr-10082-DPW Document 19-2 Filed 01/27/20 Page 1 of 6




                                                      U.S. Department of Justice

                                                     Andrew E. Lelling
                                                     United States Attorney
                                                     District of Massachusetts

Main Reception: (617) 748-3100                        John Joseph Moakley United States Courthouse
                                                      1 Courthouse Way
                                                      Suite 9200
                                                      Boston, Massachusetts 02210

                                                      January 23, 2020

Mr. Martin G. Weinberg, Esq.
20 Park Plaza, Suite 1000
Boston, MA 02116

          Re:       United States v. Xiaoning Sui
                    Criminal No. 19-10082-DPW

Dear Mr. Weinberg:

       The United States Attorney for the District of Massachusetts ("the U.S. Attorney") and
your client, Xiaoning Sui ("Defendant"), agree as follows with respect to the above-referenced
case:

         1.         Change of Plea

        At the earliest practicable date, Defendant shall plead guilty to the count in which she is
named in the above-referenced Superseding Information: federal programs bribery, in violation of
Title 18, United States Code, Section 666(a)(2). Defendant expressly and unequivocally admits
that she committed the crime charged in Count One of the Superseding Information, did so
knowingly and intentionally, and is in fact guilty of that offense. The U.S. Attorney agrees to
dismiss the Superseding Indictment following the imposition of sentence at the sentencing hearing.

         2.         Penalties

         Defendant faces the following maximum penalties for each count of the Superseding
Information: incarceration for 10 years; supervised release for three years; a fine of $250,000, or
twice the gross gain or loss, whichever is greater; a mandatory special assessment of $100;
restitution; and forfeiture to the extent charged in the Superseding Information.

       Defendant understands that, if she is not a United States citizen, pleading guilty may affect
Defendant's immigration status. Defendant agrees to plead guilty regardless of any potential
immigration consequences, even if Defendant's plea results in being automatically removed from
the United States.
        Case 1:19-cr-10082-DPW Document 19-2 Filed 01/27/20 Page 2 of 6




       3.      Fed. R. Crim. P. 11(c)(1)(C) Plea

        This Plea Agreement is made pursuant to Fed. R. Crim. P. 11(c)(1)(C), and Defendant's
guilty plea will be tendered pursuant to that provision. In accordance with Rule 11(c)(1)(C), if the
District Court ("Court") accepts this Plea Agreement, the Court must include the agreed
disposition in the judgment. If the Court rejects any aspect of this Plea Agreement, the U.S.
Attorney may deem the Plea Agreement null and void. Defendant understands and acknowledges
that she may not withdraw her plea of guilty unless the Court rejects this Plea Agreement under
Fed. R. Crim. P. 11(c)(5).

       4.      Sentencing Guidelines

       The U.S. Attorney will take the position that Defendant's total adjusted offense level under
the Guidelines is calculated as follows:

               •     in accordance with USSG § 2C1.1(a)(2), Defendant's base offense level is 12,
                     because the person Defendant agreed to bribe was not a public official;

               •     in accordance with USSG § 2B1.1(b)(1)G), Defendant's offense level is
                     increased by 12, because the agreed upon bribe amount was more than $250,000
                     but not more than $550,000;

               •     in accordance with USSG § 3E1.1, the adjusted offense level is reduced by three
                     based on Defendant's prompt acceptance of personal responsibility for the
                     offense of conviction in this case.

        The parties otherwise have no agreement as to the application of the USSG and reserve all
rights with respect to how the USSG apply to Defendant.

        The U.S. Attorney's agreement that the disposition set forth below is appropriate in this
case is based, in part, on Defendant's prompt acceptance of personal responsibility for the offense
of conviction in this case.

       The U.S. Attorney may, at his sole option, be released from his commitments under this
Plea Agreement, including, but not limited to, his agreement that Paragraph 5 constitutes the
appropriate disposition of this case, if at any time between Defendant's execution of this Plea
Agreement and sentencing, Defendant:

               (a)      Fails to admit a complete factual basis for the plea;

               (b)      Fails to truthfully admit Defendant's conduct in the offense of conviction;

               (c)      Falsely denies, or frivolously contests, relevant conduct for which
                        Defendant is accountable under USSG § 1B1.3;

                                                  2
       Case 1:19-cr-10082-DPW Document 19-2 Filed 01/27/20 Page 3 of 6




               (d)    Fails to provide truthful information about Defendant's financial status;

               (e)    Gives false or misleading testimony in any proceeding relating to the
                      criminal conduct charged in this case and any relevant conduct for which
                      Defendant is accountable under USSG § 1B1.3;

               (f)    Engages in acts that form a basis for finding that Defendant has obstructed
                      or impeded the administration of justice under USSG § 3C1.1;

              (g)     Intentionally fails to appear in Court or violates any condition of release;

              (h)     Commits a crime;

              (i)     Transfers any asset protected under any provision of this Plea Agreement;
                      Or

              (j)     Attempts to withdraw Defendant's guilty plea.

       Nothing in this Plea Agreement affects the U.S. Attorney's obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

       5.     Agreed Disposition

       Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the U.S. Attorney and Defendant agree that the
following is a reasonable and appropriate disposition of this case:

              (a)     incarceration for a period of time served;

              (b)     a fine in an amount to be determined by the Court at sentencing;

              (c)     12 months of supervised release;

              (d)     a mandatory special assessment of $100, which Defendant must pay to the
                      Clerk of the Court on or before the date of sentencing (unless Defendant
                      establishes to the Court's satisfaction that Defendant is unable to do so);
                      and,

              (e)     restitution in an amount to be determined by the Court at sentencing.

       6.     Waiver of Hyde Amendment Claim

        Defendant is aware that 111 Stat. 2440, 2520 (1997), the so-called "Hyde Amendment,"
authorizes courts in criminal cases to award to certain prevailing defendants attorneys' fees and
other litigation expenses. In exchange for concessions the U.S. Attorney made in this Plea
                                                3
        Case 1:19-cr-10082-DPW Document 19-2 Filed 01/27/20 Page 4 of 6




Agreement, Defendant voluntarily and knowingly waives any claim Defendant might assert under
this statute based in whole or in part on the U.S. Attorney's agreement in Paragraph 1 to dismiss
the Superseding Indictment.

        7.      Forfeiture

        Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets, including Defendant's claims to
$400,000 paid to the Key Worldwide Foundation that was seized by, or turned over to, the Federal
Bureau of Investigation on or about March 12, 2019.

        8.      Info'illation For Presentence Report

       Defendant agrees to provide all infoimation requested by the U.S. Probation Office
concerning Defendant's assets.

        9.      Civil Liability

         By entering into this Plea Agreement, the U.S. Attorney does not compromise any civil
liability, including but not limited to any tax liability, Defendant may have incurred or may incur
as a result of Defendant's conduct and plea of guilty to the charges specified in Paragraph 1 of this
Plea Agreement.

        10.     Withdrawal of Plea by Defendant or Rejection of Plea by Court

        Should Defendant move to withdraw her guilty plea at any time, or should the Court reject
the parties' agreed-upon disposition of the case or any other aspect of this Plea Agreement, this
Plea Agreement shall be null and void at the option of the U.S. Attorney. In this event, Defendant
agrees to waive any defenses based upon the statute of limitations, the constitutional protection
against pre-indictment delay, and the Speedy Trial Act with respect to any and all charges that
could have been timely brought or pursued as of the date of this Plea Agreement.

       11.     Breach of Plea Agreement

        If the U.S. Attorney determines that Defendant has failed to comply with any provision of
this Plea Agreement, has engaged in any of the activities set forth in Paragraph 4(a)-(j), has violated
any condition of Defendant's pretrial release, or has committed any crime following Defendant's
execution of this Plea Agreement, the U.S. Attorney may, at his sole option, be released from his
commitments under this Plea Agreement in their entirety by notifying Defendant, through counsel
or otherwise, in writing. The U.S. Attorney may also pursue all remedies available to him under
the law, regardless whether he elects to be released from his commitments under this Plea
Agreement. Further, the U.S. Attorney may pursue any and all charges which otherwise may have
been brought against Defendant and/or have been, or are to be, dismissed pursuant to this Plea
                                                 4
        Case 1:19-cr-10082-DPW Document 19-2 Filed 01/27/20 Page 5 of 6




Agreement. Defendant recognizes that her breach of any obligation under this Plea Agreement
shall not give rise to grounds for withdrawal of Defendant's guilty plea, but will give the U.S.
Attorney the right to use against Defendant before any grand jury, at any trial or hearing, or for
sentencing purposes, any statements made by Defendant and any information, materials,
documents or objects provided by Defendant to the government, without any limitation, regardless
of any prior agreements or understandings, written or oral, to the contrary. In this regard,
Defendant hereby waives any defense to any charges that Defendant might otherwise have based
upon any statute of limitations, the constitutional protection against pre-indictment delay, or the
Speedy Trial Act.

       12.     Who is Bound by Plea Agreement

        This Plea Agreement is limited to the U.S. Attorney for the District of Massachusetts, and
cannot and does not bind the Attorney General of the United States or any other federal, state or
local prosecutive authorities.

       13.     Modifications to Plea Agreement

       This Plea Agreement can be modified or supplemented only in a written memorandum
signed by the parties or on the record in court.

       If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Eric S. Rosen


                                                     Very truly yours,

                                                     ANDREW E. LELLING
                                                     United Skates Attorne

                                             By:
                                                     ST      EN E. FRANK
                                                     Chief, Securities and Financial Fraud Unit
                                                     JORDI DE LLANO
                                                     Dep •y C ef, Securities and Financial Fraud Unit



                                                     ERIC S. ROSEN
                                                     Assistant U.S. Attorney




                                                5
        Case 1:19-cr-10082-DPW Document 19-2 Filed 01/27/20 Page 6 of 6




                       ACKNOWLEDGMENT OF PLEA AGREEMENT

         I have had this letter read to me in my native language in its entirety and discussed it with
my attorney. I hereby acknowledge that (a) it accurately sets forth my plea agreement with the
United States Attorney's Office for the District of Massachusetts; (b) there are no unwritten
agreements between me and the United States Attorney's Office; and (c) no official of the United
States has made any unwritten promises or representations to me, in connection with my change
of plea. In addition, I have received no prior offers to resolve this case. I understand the crime to
which I have agreed to plead guilty, the mandatory minimum and maximum penalties for that
offense, and the Sentencing Guideline penalties potentially applicable to them. I am satisfied with
the legal representation provided to me by my attorney. We have had sufficient time to meet and
discuss my case. We have discussed the charge against me, possible defenses I might have, the
te -ins of this Plea Agreement and whether I should go to trial. I am entering into this Plea
Agreement freely, voluntarily, and knowingly because I am guilty of the offense to which I am
pleading guilty and I believe this Plea Agreement is in my best interest.



                                                      Xiaoning Sui
                                                      Defendant

                                                      Date:


       I certify that Xiaoning Sui has had this Plea Agreement read to her in his native language
and that we have discussed its meaning. I believe she understands the Plea Agreement and is
entering into the Plea Agreement freely, voluntarily and knowingly. I also certify that the U.S.
Attorney has not extended any other offers to resolve this matter.




                                                      Martin G. Weinberg, Esq.
                                                      Attorney for Defendant

                                                      Date:




                                                  6
